Citation Nr: 0105827	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount calculated as $24,633.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969 and from February 1978 to February 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the St. 
Petersburg, Florida VA Regional Office (RO) Committee on 
Waivers and Compromises.  The veteran requested and was 
scheduled to appear at a Travel Board hearing at the RO in 
October 2000.  In an October 2000 statement, received just 
prior to the hearing, the veteran withdrew his request for a 
hearing and requested that the case be sent to the Board for 
adjudication.


REMAND

In several statements of record, including his October 1998 
statement requesting waiver, the veteran indicated that he 
disagreed with the amount of the overpayment, contending that 
the figures relied on by the VARO were incorrect.  Thus, the 
veteran raised the issue of proper creation of the debt.  
Although the RO has provided audits as recently as May 1999, 
the veteran has continued to take issue with the propriety of 
the debt.  The RO has not explicitly addressed this issue.  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  This is because a grant or denial of a waiver 
presupposes the propriety of the creation of the indebtedness 
in the first instance.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should adjudicate the issue 
of whether the creation of the debt was 
proper, undertaking such development as 
is necessary in order to adjudicate the 
issue and address the specific 
contentions.  If the determination is 
adverse to the veteran, the RO should 
notify he and his representative of the 
determination and of his appellate 
rights, and inform him that he must 
perfect an appeal of this issue if he 
wants the Board to consider it.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2000). 

2.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been complied with, the RO should 
readjudicate the issue of whether the 
veteran is entitled to wavier of 
recovery of the overpayment.

3.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on 
all issues in appellate status and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




